COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Q'Max America. Inc., d/b/a Q' Max America Solutions, Inc., d/b/a
                         Q'Max Solutions, d/b/a Q'Max Solutions, Inc. v. Screen Logix, LLC

Appellate case number:   01-15-00319-CV

Trial court case number: 2015-05002

Trial court:             125th District Court of Harris County

       The court reporter’s request for an extension to file the record is GRANTED, IN PART.
The court reporter’s record is due within 7 days of the date of this order, with no further
extensions.
        This is an accelerated appeal from an order granting a temporary injunction. See TEX.
CIV. PRAC. & REM. CODE § 51.04(a)(4) (West 2015). Therefore, the court reporter’s record was
originally due ten (10) days from the date of the notice of appeal, which was filed on April 1,
2015. See TEX. R. APP. P. 35.1(b).
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: April 16, 2015